Title: To Thomas Jefferson from Lucy Ludwell Paradise, 29 January 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Paris Jan. the 29th. 1789

The Letter your Excellency was pleased to send us yesterday Morning by your Servant, has brought News rather agreeable then otherwise, and, I think it will be of some comfort to the Creditors, as they will find they shall receive something. I shall be ready any day next week after Monday, that your Excellency shall think proper for Me to go to England. I wish to have a few particulars relating to the paper I am to Sign, and also, those concerning the settling of the Money in the Funds of England, and the property in Virginia. I trust to your great goodness to assist Me in this Work, and by so doing your Excellency will add another obligation to the Many you have had the goodness to do for Me. I assure you My Dear Sir, you cannot shew your regard for Me More, then by putting it in my power, when in England to serve you. If you have any Letters, or any thing else to send, I will take particular Care of them. I am of your Excellencies opinion, the Sooner I go the better.The Numberless acts of friendship you have been pleased to shew Me from time to time  and the Manner you did them, was my Conversation Yesterday just before you came to see Me, as I am always thinking and talking of you, which had a little agitated my Mind, and when you said for certain you should quit Europe in April, I own, like my Sex I was not able to contain my tears.
Mr. Paradise has droped a few words on his wish to go with me to Calis, I must beg of your Excellency to advise him not to go, as it will greatly enhance the expence, which at this time, is very inconvenient. I am not going alone, as I shall have My Maid Servant with me in the Coach. I think Mr. Paradise ought to write a Letter to Dr. Bancroft upon the Subject of Mr. Andersons advansing me directly upon My Arrival in London the Money for my Subsistance and another Letter to Mr. Anderson also. I shall be greatly obliged to your Excellency if you will let me know by your Servant when the Stage sits out, at what hour, and day, and when I must send my trunks. I shall have two, One of Mine and one of my Maids. I blush, while I write this, to think of the very great trouble, I give you.
Pray Make my affectionate Love to your Daughters and tell them, I hope they will forgive My Not taking my leave of them. Tell them, I shall always try to Make them not forget Me. It is a wide Ocean which separates us, but Nevertheless, the blessing of Ships will put it my power to Make them remember that I am their affectionate Friend. They Must write to Me often. I have the Honour to be with Gratitude Your Excellencies Humble Servant and Friend,

Lucy Paradise


P.S. I shall be obliged to you if you would make the Creditors understand that, I sign the paper securing to them their money in case of Mr. P. Death, that they may in return, permit him to return to England directly. Mr. P. proposes having the honour to wait upon your Excellency either to day or to Morrow for to shew you the Letter.

